

Exhibit 10.1


Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.




PURCHASE AND SUPPLY AGREEMENT




AGREEMENT made this 8th day of January, 2007 (the “Commencement Date”), between
Altairnano, Inc., a Nevada corporation, with its principal place of business at
204 Edison Way, Reno, Nevada 89502 ("Altairnano") and Phoenix Motorcars, Inc., a
California corporation, with its principal place of business at 1175 North Del
Rio Place, Ontario, California 91764 ("Phoenix").


WHEREAS, Phoenix is engaged in the manufacture of electric vehicles; and


WHEREAS, Altairnano is the sole and exclusive developer and manufacturer of nano
titanate batteries; and


WHEREAS, the parties desire to enter into an agreement pursuant to which
Altairnano will supply Phoenix with Altairnano nano titanate batteries; and


NOW THEREFORE, it is agreed as follows:



 
1.
Definitions: For purposes of this agreement, the following terms shall have the
meanings set forth below:




 
(a)
“Affiliate” shall mean, with respect to a specified Person, a Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.




 
(b)
“Annual Period” shall mean each twelve-month period commencing on January 1 of
each Contract Year.




 
(c)
“Blanket Purchase Order” shall mean the number of Products Phoenix is required
to order during the upcoming Annual Period.




 
(d)
“CARB type III BEV” shall mean a full function battery electric vehicle as
defined by California Air Resources Board regulation.




 
(e)
“Commencement Date” shall have the meaning set forth in the Preamble of this
Agreement.




 
(f)
“Contract Year” shall mean each calendar year during the term of this Agreement
beginning with the Commencement Date.




 
(g)
“Down Payment” with respect to any Purchase Order shall mean ***% of the
Purchase Price for the entire Purchase Order.




 
(h)
“Estimated Range” shall mean Phoenix’s nonbinding good faith estimate of the
number of Products it expects to order during the second Annual Period following
the Blanket Purchase Order.

 

--------------------------------------------------------------------------------




 
(i)
“Field” shall mean the Permitted Use of the Products for on-road battery
electric passenger vehicles with a gross weight of less than 6,000 pounds and 4
wheels (and shall not include hybrid electric vehicles or plug-in hybrid
electric vehicles).  




 
(j)
“Initial Term” shall mean the period commencing on the date first set forth
above and terminating on December 31, 2009.




 
(k)
"Permitted Use" shall mean the incorporation and use of the Product in CARB type
II BEV and CARB type III BEV electric motorcars manufactured by or for Phoenix.
For purposes of clarification, Permitted Use does not extend to use in hybrid
electric vehicles of any kind.




 
(l)
"Person" shall mean any individual, entity, corporation, partnership, limited
liability company, association, trust or organization.




 
(m)
“Product” or “Products” shall mean a battery pack(s) manufactured by Altairnano
for use in CARB type II BEV and CARB type III BEV electric vehicles, using
Altairnano titanate battery materials and incorporating Altairnano technology
and know-how, together with developments, modifications, improvements,
enhancements and implementations of the application and technology in future
battery pack design.




 
(n)
“Release Notice” shall mean the written notification by Phoenix to Altairnano
providing non-cancelable delivery orders for the number of products identified
in the Release Notice subject to terms contained in the then applicable Blanket
Purchase Order.




 
(o)
“Subsequent Term” shall mean any one-year (1-year) renewal term of this
Agreement following the Initial Term.




 
(p)
“Territory” shall mean the United States of America.




 
(q)
“Term” shall mean the Initial Term and any Subsequent Term, subject to early
termination pursuant to Section 25.




 
(r)
“Zero Emission Credits” or “ZEV Credits” shall mean credits for zero emission
vehicles as defined by California Air Resources Board regulation.




 
2.
Sales:




 
(a)
During the Term, Altairnano hereby agrees to sell and Phoenix hereby agrees to
purchase from Altairnano the Product solely for the Permitted Use.




 
3.
Purchases and Ordering:




 
(a)
Subject to the terms and conditions of this Agreement, during each Annual Period
during the Term, Phoenix shall submit Blanket Purchase Orders for and purchase,
and Altairnano shall supply and sell, a number of Products as set forth on
Schedule B attached hereto. Commencing with the Annual Period commencing on
January 1, 2007, no later than 45 days prior to the end of each Annual Period
during the Term:



(i)  Phoenix shall provide Altairnano with written notice of (a) its Blanket
Purchase Order and Estimate Range for the next Annual Period, and (b) its
Forecast Release Order and Delivery Schedule dates, expressed on a monthly
basis, for each of the Blanket Purchase Order and the Estimated Range. By way of
example, Schedule B with respect to the Annual Period commencing on January 1,
2007, is attached hereto. Commencing with the Annual Period commencing on
January 1, 2007, no later than 45 days prior to the end of each Annual Period
during the Term Phoenix and Altairnano shall revise Schedule B.


-2-

--------------------------------------------------------------------------------



(ii)  In the event Altairnano cannot deliver the Blanket Purchase Order or
Delivery Schedule dates noticed by Phoenix, within 15 days of receiving the
Phoenix notice, Altairnano shall provide a written estimate of the Blanket
Purchase Order and Delivery Schedule Altairnano is capable of delivering.
Altairnano shall then be restricted from sales of Product to any party other
than Phoenix for the remainder of that Annual Period.


(iii) Altairnano shall provide Phoenix written notice of: (i) its Firm Pricing
for the next Annual Period for Release Orders within the Blanket Purchase Order;
and, (ii) its estimated price range for the next Annual Period for Purchase
Orders within the Estimated Range.


(iv) Commencing on February 15, 2007, and continuing on or about each May 15,
August 15 and February 15 during the Term, Phoenix and Altairnano shall review
Schedule B together in order to discuss proposed modifications to Schedule B. If
Altairnano and Phoenix mutually agree to changes in Schedule B affecting current
Blanket Purchase Order or Release Order amounts, or delivery schedule, such
changes will be effective only if mutually agreed in writing.



 
(b)
If Phoenix has not submitted Release Orders during any Annual Period for a
number of Products equal to its Blanket Purchase Order, in lieu of submitting
Release Orders for the number of Products equal to its Blanket Purchase Order ,
Phoenix shall have the right to pay to Altairnano the amount of fifty percent
(50%) of the Purchase Price for the number of Products equal to the number by
which such Blanket Purchase Order exceeds the number of Products subject to
Release Orders submitted during such Annual Period (the “Extension Payment”).
Upon payment of the Extension Payment, Phoenix shall be deemed to have purchased
the Blanket Order Amount with respect to such Annual Period, and Phoenix shall
have the option to extend the Term as provided in Section 25 below.



4. Price: The “Purchase Price” with respect to any Purchase Order, shall be
equal to the number of Products subject to such Purchase Order multiplied by the
price per unit of Product set forth in the applicable pricing notice from
Altairnano. In addition, during calendar years 2007 and 2008 Altairnano shall
receive a Technology Fee equal to the monetized value of *** ZEV Credits per
Product, provided such Products meet the CARB type III BEV criteria.


5. Altairnano Equity Investment in Phoenix. As partial compensation for entering
into this Agreement, Phoenix shall issue within five days of the date hereof ***
(***) shares of common stock of Phoenix (the “Shares”). Phoenix represents and
warrants that it has *** shares outstanding on the date hereof and that the
Shares, when issued, will be fully paid, validly issued and nonassessable.
Altairnano shall be responsible for all tax consequences associated with the
issuance of the Shares. In connection therewith, Altairnano represents and
warrants as follows to Phoenix:
 

 
(a)
The Shares to be acquired by Altairnano will be acquired for investment for an
indefinite period for its own account and not with a view to the sale or
distribution of any part thereof. Altairnano has no present intention of selling
or otherwise distributing the same. By executing this Agreement, Altairnano
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell or transfer any of the Shares.

 
-3-

--------------------------------------------------------------------------------




 
(b)
Altairnano, its agents or representatives (i) have been given a reasonable
opportunity to review information pertaining to the Shares and (ii) have had a
reasonable opportunity to ask questions of and receive answers from Phoenix or
its representatives concerning this investment, and that all such questions have
been answered to the full satisfaction of Altairnano. As a result of the
foregoing, and Altairnano’s education, business experience and prior
investments, Altairnano has such knowledge and sophistication, generally and
with respect to Phoenix, as are necessary in order to permit Altairnano to
evaluate and understand the merits and risks associated with an investment in
the Shares. Without limiting the generality of the foregoing, Altairnano is an
“accredited investor,” as defined in Rule 501 under the Securities Act of 1933,
as amended (the “Act”).




 
(c)
Altairnano understands that (i) it must bear the economic risk of the investment
in the Shares for an indefinite period of time because the Shares have not been
registered under the Act, or qualified under the Act or the securities laws of
any other jurisdiction and (ii) its investment in Phoenix represented by the
Shares is highly speculative in nature and is subject to a high degree of risk
of loss in whole or in part. Altairnano has adequate means of providing for its
current needs and possible contingencies, and is able to bear the high degree of
economic risk of this investment, including, but not limited to, the possibility
of the complete loss of Altairnano’s entire investment and the limited
transferability of the Shares, which may make the liquidation of this investment
impossible for the indefinite future.




 
(d)
Altairnano understands that the Shares are not and may never be registered under
the Act or any other state securities laws. Altairnano understands that the
Shares or any interest therein may not be resold or otherwise disposed of by
Altairnano unless (i) the Shares are subsequently registered under the Act and
under appropriate state securities laws or (ii) such disposition is made in
reliance upon exemptions from registration for non-public secondary transfers of
Phoenix’s securities; provided that Phoenix shall cooperate with Altairnano as
requested in connection with any secondary placements under the so-called
4(1)(1/2) re-sale exemption. Altairnano understands that certificates
representing the shares will contain a standard restrictive legend consistent
with this subsection (d).



6. Terms of Sale: All prices are FOB Altairnano plant, initially Anderson,
Indiana. Altairnano agrees to properly pack all items for shipment in accordance
with the packing specifications as mutually agreed periodically. Risk of loss
due to damage or destruction of Products shall be borne by Phoenix after
delivery to the carrier for shipment. Altairnano will ship Product using only
the carrier selected by Phoenix.
 
7. Payment: Altairnano shall invoice Phoenix upon delivery of the Product to the
carrier designated by Phoenix pursuant to Section 6 above. Payment with respect
to Release Orders for Product to be delivered during 2007 shall be made as
follows: the Down Payment shall be transmitted to Altairnano upon placement of
the Release Order; the remainder of the difference between *** percent (***%) of
the Purchase Price and the Down Payment shall be transmitted to Altairnano
within thirty (30) days of Phoenix’s receipt of the invoice therefor and the
remaining *** percent (***%) shall be evidenced by a Note Payable substantially
in the form attached hereto as Schedule C. The Note Payable shall provide for
payment within three-hundred and sixty (360) days of the delivery date but
require full or partial payments upon the sale by Phoenix of Zero Emission
Credits associated with the sale of the motorcar containing the delivered
Product. The Note Payable shall carry interest in an amount equal to the prime
lending rate plus 1% set forth in the Wall Street Journal with respect to the
week the applicable invoice was received.



 
(a)
Payment with respect to Release Orders for Products to be delivered subsequent
to 2007 shall be paid as follows: the Down Payment upon placement of the Release
Order and all remaining amounts within thirty (30) days of Phoenix’s receipt of
the invoice therefor. All invoices shall be transmitted to Phoenix in accordance
with Section 17 below.

 
-4-

--------------------------------------------------------------------------------




 
(b)
Altairnano shall invoice Phoenix with respect to Technology Fee upon delivery of
the Product. Phoenix shall maintain a record of ZEV Credits earned, sold
(monetized) and transferred; such record to contain adequate detail to determine
details of each transaction and status of remaining inventory of unsold ZEV
Credits. At least monthly, Phoenix shall report to Altairnano regarding the
status of ZEV Credits sales activities and Altairnano shall, at its discretion,
participate in the ZEV Credits sales activities.




 
(c)
Altairnano shall have the right, at its sole expense, to audit and review, after
reasonable notice and during business hours at Phoenix’s notice for address
specified herein, Phoenix’s records relating to the sale of the Zero Emission
Credits (including items to which the Product has been applied or into which the
Product has been incorporated) in order to verify Zero Emission Credit sales.




 
8.
Exclusivity:



(a) Subject to the terms of the Agreement, and provided that Phoenix issues
Release Orders for at least *** vehicles by April 30, 2007, Altairnano hereby
grants to Phoenix the sole and exclusive right to purchase, incorporate into
Phoenix final products and sell as a part of the Phoenix final products, the
Products, in the Field and for delivery to end-customers located within the
Territory until December 31, 2009. Phoenix shall have the right but not the
obligation to grant exceptions to this exclusivity back to Altairnano; any
exception must be agreed in writing by both parties. Notwithstanding the Phoenix
exclusive right to purchase set forth in this Section 8, Altairnano shall have
the right to enter into agreements for assessment of the Product and engineering
and design associated with incorporating the Product into other final motorcar
products in the Field and Territory, and during the period December 31, 2007
through December 31, 2009, Altairnano may supply Products in the Field and
Territory for demonstration and prototype purposes only. Following December 31,
2009, there shall be no restrictions on Altairnano’s marketing, sale or
productions of the Products.


(b) Subject to the terms of the Agreement, Phoenix hereby agrees that Altairnano
shall be the sole and exclusive supplier to Phoenix (including any affiliates or
joint ventures partially owned by Phoenix) of batteries and battery pack(s) for
use in the Field until December 31, 2009. Altairnano shall have the right but
not the obligation to grant exceptions to this exclusivity back to Phoenix; any
exception must be agreed in writing by both parties.  



 
9.
Indemnification:




 
(a)
Subject to any limitations set forth in Section 12 hereof, Altairnano agrees to
protect Phoenix and hold Phoenix harmless from any loss or claim arising out of
each breach or violation of or default under any representation, warranty,
covenant or obligation of Altairnano under this Agreement by Altairnano, or any
of its agents, employees or representatives; provided that Phoenix gives
Altairnano notice of any such loss or claim promptly upon Phoenix’s discovery of
such loss or claim and cooperates fully with Altairnano in the handling thereof.




 
(b)
Subject to any limitations set forth in Section 12 hereof, Phoenix agrees to
protect Altairnano and hold Altairnano harmless from any loss or claim arising
out of the negligence of Phoenix, Phoenix's agents, employees or representatives
in the installation, application, use or sale of the Products or arising out of
the breach of any representation, warranty or covenant made by Phoenix, its
agents, employees or representatives with respect to the products that exceeds
Altairnano's limited warranty; provided that Altairnano gives Phoenix notice of
any such loss or claim promptly upon Altairnano's discovery of such loss of
claim.




-5-

--------------------------------------------------------------------------------




 
10.
Order Processing and Returns:




 
(a)
All Product provided by Altairnano shall conform to the Product functional
specifications set forth on Schedule D attached hereto and incorporated herein
by this reference (the "Functional Specifications") at the time such Product is
delivered to Phoenix pursuant to Section 6 above. The Product's conformity to
the Functional Specifications as set forth herein is a material term of this
Agreement. Except for Altairnano's products that do not conform to the
Functional Specifications, Altairnano shall not be obligated to accept any of
Altairnano's products that are returned. In the event the return of Product that
conforms to the Functional Specification is accepted, Altairnano may impose a
reasonable restocking charge.




 
11.
Financial Policies: 




   
(a)
Phoenix acknowledges the importance to Altairnano of Phoenix's sound financial
operation and Phoenix expressly agrees that it will:




 
(i)
Pay promptly all amounts due Altairnano in accordance with terms of sale set
forth in this Agreement;




 
(ii)
Furnish Altairnano with annual audited financial statements of Phoenix and with
quarterly financial statements certified as complete and correct by Phoenix,
each of such statements to be furnished without delay upon completion of such
statements;



In addition to any other right or remedy to which Altairnano may be entitled,
shipments may be suspended at Altairnano's discretion in the event that Phoenix
fails to discharge Phoenix’s obligations under Section 11(a) above.



   
(b)
Altairnano acknowledges the importance to Phoenix of Altairnano's sound
financial operation and Altairnano expressly agrees that it will furnish Phoenix
with financial statements filed by Altairnano with the Securities and Exchange
Commission pursuant to the quarterly and annual filing requirements of the
Securities Exchange Act of 1934, as amended.




 
12.
Warranties:




 
(a)
Altairnano hereby represents and warrants to Phoenix the following:



(i) Product Warranties. In addition to the other provisions of this Agreement,
Altairnano warrants that for a period of *** following the earlier of (A) the
Product being placed into service by the customers of Phoenix, and (B) six
months follow delivery to Phoenix:


1) the Product does and shall conform to the Functional Specifications;


2) the Product shall be free of defects in material and workmanship;
 

   
3) the Product shall comply with shelf life, charging cycle, stability and other
performance guarantees set forth in Schedule D, subject to the usages
assumptions and limitations set forth in Schedule D and in this Agreement.




-6-

--------------------------------------------------------------------------------



(ii) Neither the execution nor delivery of this Agreement, nor the consummation
of the transactions provided for herein, will violate any agreement, lien,
instrument, decree, order or judgment to which Altairnano or any of its officers
or directors is a party or by which it or they are bound. Altairnano has the
authority to enter into this Agreement and consummate the transactions
contemplated hereby. The Person executing this Agreement on behalf of Altairnano
is duly authorized to execute and deliver this Agreement on Altairnano's behalf
and to consummate the transactions contemplated hereby. This Agreement and all
of the agreements and obligations contemplated hereby are and shall be the
legal, valid and binding obligations of Altairnano, enforceable in accordance
with their terms.


(iii) Altairnano will transfer all Product hereunder to Phoenix free and clear
of all liens, pledges, charges, security interests, restrictions or encumbrances
of any nature whatsoever arising by, through or under Altairnano. Neither the
sale of Product under this Agreement nor the use of the Product by Phoenix as
contemplated by this Agreement will violate the intellectual property rights or
other rights of any third party.


(iv) Altairnano is, and during the Term hereof shall remain, in compliance with
applicable federal, state and local governmental laws, regulations and
ordinances relating to its production and sale of the Product.




(b)
Limitations on Warranties. Notwithstanding any representation, warranty,
covenant or remedy set forth in this Agreement, all remedies shall be subject to
the following limitations:



(i) Product Warranty Remedies. If at any time during the *** warranty period any
Product does not meet any of the product warranties specified herein, Phoenix
may require Altairnano to promptly replace or correct at no cost to Phoenix any
Product in breach of warranty. [Subject to normal product use and deterioration,
to be determined when Schedule D is completed, with the parties agreeing to use
commercially reasonable efforts to finalize Schedule D within 30 days of the
Commencement Date.] This shall be Phoenix’s exclusive remedy for the delivery of
nonconforming Product.


(ii) ALTAIRNANO'S WARRANTY SET FORTH IN SECTION 12(A) ABOVE IS EXPRESSLY IN LIEU
OF ANY OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALTAIRNANO NEITHER ASSUMES
NOR AUTHORIZES ANY PERSON TO ASSUME FOR IT ANY OTHER LIABILITY IN CONNECTION
WITH THE SALE OR USE OF THE MATERIALS SOLD HEREUNDER, AND THERE ARE NO OTHER
AGREEMENTS OR WARRANTIES, EITHER ORAL OR WRITTEN, COLLATERAL TO OR AFFECTING
THIS AGREEMENT.


(iii) Neither party to this Agreement shall be liable to the other for special,
consequential or punitive damages of any kind, whether or not such damages were
foreseeable.



 
13.
Trademarks and Trade Names: Phoenix hereby confirms that, as between Phoenix and
Altairnano, Altairnano has and shall retain sole right, title and interest in
each Product, including all patents, patent applications, copyrights,
trademarks, trade secrets, know-how or other proprietary rights of Altairnano
relating to or embodied therein and all improvements, modifications and upgrades
thereto.

     

   
Altairnano hereby appoints Phoenix as an authorized user of the Product for the
Permitted Use in the Field in the Territory. Phoenix is hereby authorized to
identify itself as such and use the trademarks, trade names, service marks and
trade dress in connection with the Permitted Use, subject to Altairnano's
consent to such use.

 
-7-

--------------------------------------------------------------------------------



Phoenix shall provide copies of a form of all marketing materials to be used by
Phoenix and/or its Affiliates in connection with Product to Altairnano for
Altairnano’s review. Altairnano may require modifications to such marketing
materials.


Phoenix shall not register or, except as expressly authorized by this Agreement,
use any trademark or trade name for the Product or any other Altairnano product
or any articles made there from owned by Altairnano without Altairnano's prior
written approval or except in accordance with the terms and conditions of this
Agreement. Except as provided in the License, upon the expiration or termination
of this Agreement, Phoenix shall immediately cease using such trademarks and
trade names for any purpose and Phoenix shall not operate or do business under a
name which gives or tends to give the impression that Phoenix is the
manufacturer, seller or distributor of Altairnano products.


 
14.
Proprietary Information: The parties acknowledge and confirm the continuing
validity and effectiveness of the Mutual Nondisclosure Agreement dated June 23,
2006 between Altairnano and Phoenix.



 
15.
Force Majeure: In the event that the performance by either party hereto is
rendered impossible or impracticable, either directly or indirectly, under this
Agreement due to causes not foreseen nor reasonably foreseeable and beyond its
reasonable control, such as acts of God or public enemy, governmental authority,
compliance with any governmental request, rule or regulation, accidents, fires,
labor troubles, floods, epidemics, quarantine restrictions, wars, riots, delays
in transportation, then performance by that party shall be excused to the extent
such performance is impossible or impracticable. The delayed party shall
promptly notify the other party, indicating the nature of the delay and the
anticipated duration of the delay.



 
16.
Assignment and Continuing Obligations: Subject to provisions herein to the
contrary, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective legal representatives, successors and
assigns; provided, however, that no party may assign this Agreement without the
prior written consent of the other party, which consent shall not be
unreasonably withheld. This Agreement is intended solely for the benefit of the
Parties hereto and is not intended to, and shall not, create any enforceable
third party beneficiary rights. In the event of a change of control in the
ownership of Phoenix, Altairnano may terminate this agreement, except that
Phoenix may seek consent from Altairnano to continue the agreement, which
consent shall not be unreasonably withheld. Altairnano may not unilaterally
modify or terminate this Agreement in the event of a change in control in the
ownership of any of its Affiliates or Altair Nanotechnologies Inc.



 
17.
Notices: All notices hereunder to be effective (a) if related to an alleged
breach, default, claim, arbitration or litigation, must be sent by certified or
registered mail, return receipt requested and postage prepaid to the names and
addresses set forth below, or (b) if not related to an alleged breach, default,
claim, arbitration or litigation, may be sent by regular mail, express courier,
certified or registered mail or facsimile, to the names and addresses set forth
below. The names and addresses for any notices shall initially be as follows:



If to Altairnano:


Alan Gotcher, CEO
Altairnano, Inc.
204 Edison Way
Reno, Nevada 89502
Facsimile: (775) 856-1619


-8-

--------------------------------------------------------------------------------



If to Phoenix:


Daniel Elliott, Chief Executive Officer
Phoenix Motorcars, Inc.
1175 North Del Rio Place
Ontario, California 91764   
Facsimile: (909) 466-4123


Provided, however, each party may change the name or address for notice upon
delivery of a notice specifying such change of address in accordance herewith.
All notices shall be effective as of the date of arrival at the office of the
receiving party; provided that notices sent via regular, registered or certified
mail shall be effective on the fifth (5th) business day following the deposit of
such notice in the U.S. mails.


 
18.
Waivers: It is mutually agreed that the failure of either party at any time to
enforce any provision hereof shall in no way affect the right thereafter to
require performance thereof, nor shall the waiver of any breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of any such
provision or as a waiver of the provision itself.




 
19.
Consumer Issues: Phoenix shall notify Altairnano in writing of any customer or
other complaints, governmental inquires, quality issues or product liability
issues relating to Product or any of components thereof, within ten (10) days
following its becoming aware, after the ongoing exercise of reasonable
diligence, of the same.




 
20.
Governing Laws: This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada governing contracts entered into between
residents of the State of Nevada (without reference to conflicts of law
provisions).

 
 
21.
Insurance: 

 
(a) Altairnano represents and warrants that it is currently insured and
covenants that at all times during the Term, it will maintain a comprehensive
general liability insurance policy (including products liability coverage and
payment of attorneys fees coverage) with a financially sound and reputable
insurer which is sufficient to adequately protect against the risks associated
with its ongoing business, including the risks which might possibly arise in
connection with the transactions contemplated by this Agreement, and including
without limitation, products liability insurance, with minimum coverage amounts
of $2,000,000.00 per occurrence and in the aggregate. Altairnano agrees to
provide Phoenix a copy of its insurance policy upon request.


(b) Additional Insured. Altairnano shall have Phoenix named as an additional
insured beneficiary on Altairnano’s comprehensive general liability insurance.


(c) Notification to Supplier. Phoenix shall promptly notify Altairnano after
Phoenix becomes aware of any liability claims regarding each Product and any
customer complaints concerning each Product.



 
22.
Severability: If it is found that any provisions of this Agreement are contrary
to, or inconsistent with, any applicable law, it shall remain in effect as if
such invalid provisions were omitted.




 
23.
General: This document constitutes the entire Agreement between the parties with
respect to the purchase and sale of the Product, and there are no
understandings, representations or warranties of any kind, except as expressly
set forth herein. No modifications of this Agreement shall be of any force and
effect unless in writing and signed by both parties. In no event shall any
modification be effected by the acknowledgement or acceptance of purchase order
or invoice forms containing terms or conditions inconsistent, or in addition to,
with those set forth herein (which additional and inconsistent terms shall be
null and void). This Agreement cancels and supersedes any prior written contract
between the parties covering the sale and purchase of the Product and, in the
event of a conflict between this Agreement and the Affiliate Agreement
referenced in the recitals above or any invoice or purchase order terms, this
Agreement shall prevail.




-9-

--------------------------------------------------------------------------------




 
24.
Arbitration: Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Reno,
Nevada in accordance with the Commercial Dispute Resolution Procedures of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator(s), including without limitation an injunction or any direction to a
Party, may be entered in any Nevada court having jurisdiction thereof. The
arbitrators, in their sole discretion, may include an injunction or a direction
to any party in their decision.




 
25.
Termination: This Agreement shall be effective for the Initial Term. If the
Blanket Purchase Order is satisfied, or deemed satisfied pursuant to Section
3(b), with respect to each Annual Period during the Initial Term and any prior
Subsequent Term, Phoenix may renew this Agreement by giving written notice at
least One Hundred and Twenty (120) days prior to the expiration of the Initial
Term or Subsequent Term, as applicable, for an additional one-year Subsequent
Term, subject to a maximum of seven (7) Subsequent Terms in the aggregate.
Notwithstanding the foregoing, if Phoenix shall (a) fail to pay any amount when
due and such failure continues for a period of sixty (60) days following written
notice to Phoenix, (b) fail to place Blanket Purchase Orders and Release Orders
for at least *** Products during the Annual Period ending December 31, 2007, or
(c) fail to place Blanket Purchase Orders and Release Orders for at least ***
Products during each of the Annual Periods beginning on January 1, 2008,
Altairnano shall have the right, in addition to any other remedies it may have
under this Agreement or governing law, to terminate and cancel this Agreement at
any time and refuse to deliver anymore Product hereunder, but Phoenix shall
remain liable to Altairnano for all loss and damage sustained by reason of such
default. Notwithstanding the foregoing, if due to the inclusion of the Product
(and not other factors), vehicles produced using the Products do not satisfy the
requirements for a CARB type III BEV, Phoenix may by notice delivered prior to
December 31, 2007, terminate this Agreement without further liability or
obligation except as provided below. If the Agreement is terminated as provided
in the prior sentence, Altairnano shall return the Down Payment applicable to
any Product not yet manufactured, portions of outstanding Purchase Orders for
Product not yet manufactured shall be canceled, and Phoenix shall be responsible
only for amounts owed on Product already delivered or manufactured.




   
In addition to the foregoing, either party shall have the right to terminate
this Agreement upon the occurrence of any of the following events: (a) if the
other party commits a material breach of this Agreement which (in the case of a
breach capable of remedy) is not remedied within thirty (30) days after receipt
by the breaching Party of written notice delivered by the non-breaching Party
that identifies the breach and requires its remedy; or (b) upon the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings by or against the other Party; provided, however, that in the event
of any involuntary bankruptcy or receivership proceeding, such right to
terminate shall only become effective if the proceeding is not dismissed within
sixty (60) days after the filing thereof; or (c) if the other party ceases for
any reason to carry on its business, or makes an assignment for the benefit of
its creditors, or is the subject of any proposal for a voluntary arrangement.


-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the date first above written.


Altairnano, Inc.
Phoenix Motorcars, Inc.
a Nevada corporation
a California corporation
           
By:      /s/ Alan
Gotcher                                                                      
By:         /s/ Daniel J.
Elliot                                                                   
Name:       Alan
Gotcher                                                                      
Name:    Daniel J.
Elliot                                                                         
Title:          President &
CEO                                                               
Title:      Chief Executive
Officer                                                          


-11-

--------------------------------------------------------------------------------






Schedule A
Intentionally Deleted
 
 
Schedule B
Firm Commitment, Purchase Order and Delivery Schedule
 
 
Schedule C
Form of Note Payable
 
 
Schedule D
Functional Specifications



-12-

--------------------------------------------------------------------------------




Schedule B - Firm Commitment, Purchase Order, & Pack Delivery Schedule




***



-13-

--------------------------------------------------------------------------------



SCHEDULE C


FORM OF NOTE PAYABLE




To be supplied by Altairnano.







-14-

--------------------------------------------------------------------------------





Schedule D


Functional Specifications






To be supplied by Altairnano.









-15-

--------------------------------------------------------------------------------




Phoenix Motorcars, Inc.
1175 N. Del Rio Place
Ontrario, CA 91764
(909) 987-0815 fax (909) 466-4123
___________________________________
Purchase Order No. B080107
 
 
 
 
PURCHASE ORDER




                                                      Vendor
Name              Altair Nanotechnologies, Inc.
Address         204 Edison Way
City             Reno St           NV            Zip 89502
Phone             (775) 856-2500
                                         Ship To
Name             Phoenix Motorcars, Inc. (c/o Boshart Engineering)
Address        1175 N. Del Rio Place
City                Ontario    St   CA      ZIP   91764
Phone            (909) 987-0815

         
Qty
Units
Description
Unit Price
TOTAL
500
 
 
 
 
 
35kW/h
 
 
 
l
 
 
l
 
l
35kW/h NanoSafe Battery Packs / 11ah cells
Terms: Per 2007 Purchase and Supply Agreement
***% Deposit required per release
 
This Purchase Order has a guaranteed minimum value
of *** battery packs per the attached release schedule
 
Minimum guaranteed value of $16,250,000
 
This Purchase Order requires a separate release order for Each monthly volume
request
 
This purchase order is in reference to Altair / Phoenix
Purchase and Supply Agreement dated January 8 ,2007
 
$***
$***
Payment Details
·   Check
 Cash
 Account No.
                 Credit Card
 
Name
CC#
Exp Date
Sub Total
Shipping & Handling
 
Taxes ___________
___________
TOTAL
     $***
__________
 
 
__________
     $***




 
Shipping Date
 
Per Request

--------------------------------------------------------------------------------




   
Approval
 
Date          1/8/2007
Order No. B080107
Sales Rep A. Gotcher
Ship Via    TBD

 

 
Notes/Remarks
 
Phoenix Motorcars, Inc. Resale # SR AR 100-098502 California


-16-

--------------------------------------------------------------------------------





Phoenix Motorcars, Inc.
1175 N. Del Rio Place
Ontrario, CA 91764
(909) 987-0815 fax (909) 466-4123
___________________________________
Release Order No. B080107.01
 
 
 
 
 
RELEASE ORDER




   
                                  Vendor
Name               Altair Nanotechnologies, Inc.
Address          204 Edison Way
City                  Reno     St   NV    ZIP   89502
Phone              (775) 856-2500
                                              Ship To
Name              Phoenix Motorcars, Inc. (c/o Boshart Engineering)
Address        1175 N. Del Rio Place
City                Ontario     St   CA     ZIP   91764
Phone            (909) 987-0815

 

         
Qty
Units
Description
Unit Price
TOTAL
***
 
 
 
 
 
35kW/h
 
 
 
***%
 
35kW/h NanoSafe Battery Packs / 11ah cells
Reference Blanket Purchase Order # B080107
 
 
$*** Order Deposit
 
 
This purchase order is in reference to Altair / Phoenix
Purchase and Supply Agreement dated January 8 ,2007
 
$***
$1,040,000
Payment Details
·  Check
  Cash
  Account No.
                  Credit Card
 
Name
CC#
Exp Date
Sub Total
Shipping & Handling
 
Taxes ___________
___________
TOTAL
     $1,040,000
__________
 
 
__________
     $1,040,000

 

 
Shipping Date
 
Per Request

 

--------------------------------------------------------------------------------

   
Approval
 
Date          1/8/2007
Order No. B080107-01
Sales Rep A. Gotcher
Ship Via    TBD




 
Notes/Remarks
 
Phoenix Motorcars, Inc. Resale # SR AR 100-098502 California

 

-17-